DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Claims 36-60 were previously pending. Claims 36, 50, 51, 53-55, 57-59 are amended. Claim 56 is canceled. Claims 36-55, 57-60 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of different resource allocation schemes that may be implemented based on certain criteria.  For example, Wang Helmersson (US 2017/0230984), discloses radio resource allocation schemes such as reuse and no-reuse resource allocation schemes that are selected based on a level of interference and predefined thresholds.  Tercero Vargas et al. (US 2019/0013883), discloses selecting between different resource partition schemes such as time partitioning, frequency partitioning, and a combination of time and frequency partitioning based on an estimated total interference level.  Van Phan et al. (US 2017/0048722, discloses selection of a resource allocation scheme from multiple resource allocation scheme based on signal strength and a number of detected wide area cell base stations (i.e. multiple factors).  Au et al. (US 2016/0323914) discloses selection of a communication scheme, such as scheduled or contention based, based on latency requirements of packets.  Bhushan et al. (US 20150382375) discloses selection of a resource scheme, such as random selection, scheduled resources, selecting corresponding an identifier unique to one or more devices, and co-scheduling of a same resource between multiple devices, but does not describe selection of a resource scheme based on a utility function that cumulates multiple different wireless operation factors or wireless operation parameters.  While each of these prior art teach multiple aspects of the claimed invention, there is no combination of references that teach the allocation of resources according to a selection of one of three access schemes responsive to a utility function; wherein the utility function cumulates multiple different wireless operation factors or wireless operation parameters, wherein the three access schemes comprise a scheduled resources access scheme, a pre-configured resources access scheme, and an overbooked resources access scheme, in conjunction with the remainder of the claim language.

Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/Primary Examiner, Art Unit 2477